Citation Nr: 0700949	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia, status-post arthroscopy with meniscectomy.

2.  Entitlement to service connection for lumbar spine 
degenerative joint disease, to include as due to left knee 
chondromalacia, status-post arthroscopy with meniscectomy.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1980 to 
May 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Portland, Oregon and Louisville, Kentucky, Regional Offices 
(RO) of the Department of Veterans Affairs (VA) and Board 
remand.  During this appeal, the veteran's claims file was 
transferred from the Portland, Oregon RO to the Oakland, 
California RO, back to the Portland, Oregon RO, and then to 
the Louisville, Kentucky RO.


FINDINGS OF FACT

1.  From September 16, 1997 to July 30, 2000, left knee 
chondromalacia, status-post arthroscopy with meniscectomy 
(left knee disability) was manifested by moderate 
instability.  On and after July 31, 2000, a left knee 
disability was manifested by severe instability.

2.  From May 13, 1999 to March 28, 2006, left knee 
degenerative joint disease was manifested by flexion to 100 
or 110 degrees and extension to 10 or 0 degrees.  On and 
after March 29, 2006, left knee degenerative joint disease 
was manifested by extension to 15 degrees. 

3.  Lumbar spine degenerative disc disease (lumbar spine 
disability) is not related to active military service.  

4.  A lumbar spine disability was not proximately due to or 
the result of the service-connected left knee disability.

5.  There is no bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  From September 16, 1997 to July 30, 2000, the criteria 
for an evaluation in excess of 20 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5257 (2006).

2.  On and after July 31, 2000, the criteria for an 
evaluation in excess of 30 percent for a left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2006).

3.  From May 13, 1999 to March 28, 2006, the criteria for an 
initial evaluation in excess of 10 percent for left knee 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5261 (2006).

4.  On and after March 29, 2006, the criteria for an 
evaluation in excess of 20 percent for left knee degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5261 (2006).

5.  A lumbar spine disability was not incurred in or 
aggravated by active military service, to include as due to 
or the result of service-connected left knee disability, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

6.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for a left knee disability and left 
knee degenerative joint disease and claims for entitlement to 
service connection for a lumbar spine disability and 
bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand readjudication of the 
veteran's claims, September 2005 and December 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, with respect to the claims for 
entitlement to increased evaluations, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  With respect to the 
claims for entitlement to service connection, the veteran has 
not been prejudiced because the preponderance of the evidence 
is against a finding of service connection for a lumbar spine 
disability and for bilateral hearing loss.  See 
Dingess/Hartman, 19 Vet. App. 473; see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The letters also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
claim for entitlement to an increased evaluation for left 
knee degenerative joint disease, because that issue is based 
on the assignment of an initial rating for a disability 
following an initial award of service connection for the 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for a left knee disability was granted by 
a June 1983 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective February 14, 1983.  In a November 1997 rating 
decision, the RO granted a temporary total evaluation, 
effective October 10, 1997.  A 20 percent evaluation was 
assigned, beginning December 1, 1997.  By a June 1998 rating 
decision, the RO granted a temporary total evaluation, 
effective May 28, 1998, and assigned a 20 percent evaluation 
beginning on August 1, 1998, under Diagnostic Code 5299-5257.  
In a December 1998 rating decision, the RO assigned a 20 
percent evaluation effective September 16, 1997.  By an April 
2000 rating decision, the RO granted service connection and a 
separate evaluation for left knee degenerative joint disease, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261, effective 
May 13, 1999.  In a February 2001 rating decision, the RO 
assigned a 30 percent evaluation for the left knee 
disability, under Diagnostic Code 5299-5257, effective July 
31, 2000.  In an April 2006 rating decision, the RO assigned 
a 20 percent evaluation for left knee degenerative joint 
disease effective March 29, 2006.  

Because the veteran received the maximum schedular rating 
allowed for a left knee disability from October 10, 1997 to 
November 30, 1997 and from May 28, 1998 to July 31, 1998, 
there is no issue in controversy regarding those time 
periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that the veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded).  
Medical evidence regarding these time periods is thus not 
considered below.

In a September 1997 VA medical record, the veteran reported 
that his left knee snapped and that he had occasional 
subluxation.  Upon examination, there were no gross 
abnormalities, edema, or erythema.  The patella was in place.  
There was palpable tenderness of the supra patellar and the 
medial and lateral joint line.  The gastroc, hamstrings, and 
toe extensor were rigid and spastic.  The veteran was unable 
to fully extend his knee.  The assessment was left leg 
lateral meniscus tear.  In another September 1997 VA record, 
the veteran reported a history of left knee pain and popping 
sounds.  Upon examination, there was effusion, muscle spasms, 
extension to 10 degrees and flexion to 90 degrees.  A 
September 1997 VA radiology report found no fractures or 
dislocation.  In another September 1997 VA record, the 
veteran reported episodes of pain, give-way, and locking up.  
Upon examination, there was extension to 0 degrees, flexion 
to 120 degrees, negative McMurray's, negative laxity, and no 
effusion.  The impression was left knee lateral meniscal 
tear.  

A December 1997 VA joints examination was conducted.  The 
veteran reported intermittent left knee pain, pressure under 
the kneecap, a locking sensation, and mild swelling with 
extended periods of standing.  The veteran denied give-way.  
The veteran was a manager of a McDonald's.  Upon examination, 
the veteran's gait favored the left leg.  There were mature 
portals, mild swelling, negative McMurray's sign, negative 
anterior drawer sign, no ligamentous laxity, and no obvious 
deformity or muscle atrophy.  Deep tendon reflexes were +2/4 
and there was 4/5 motor examination.  Extension was to 5 
degrees and flexion was to 120 degrees.  The diagnosis was 
status-post medial meniscus tear and degenerative joint 
disease of the left knee with decreased range of motion.  

A May 1998 VA left knee radiology report indicated mild 
narrowing of the medial tibiofemoral joint compartment.  
Otherwise, joint spaces were well-maintained.  In a May 1998 
VA medical record, the veteran reported knee pain, swelling, 
and use of a knee brace.  In another May 1998 VA record, the 
veteran reported pain, swelling, give-way, and difficulty 
flexing and extending.  He was using a cane.  Upon 
examination, there was extension to 12 degrees and flexion to 
85 degrees.  There was mild effusion, no redness, no warmth, 
and the calf was nontender to palpation.  There was pain at 
the medial joint line, fasciculation of the quadriceps with 
movement, significant guarding, and dopplerable dorsalis 
pedis and posterior tibialis pulses.  The assessment was 
probable tear of the medial meniscus.  Left knee x-rays 
indicated no significant abnormalities.  In a May 1998 note 
from a VA examiner, the veteran's employer was notified that 
the veteran should use a knee brace and crutches and should 
not be on his feet or legs for any extended time.  A May 1998 
VA record indicated the veteran underwent left knee 
arthroscopy.  

An August 1998 VA joints examination was conducted.  The 
veteran reported two post-service left knee surgeries.  He 
reported moderate knee pain, collapsing, weakness, easy 
fatigue, and flare-ups once or twice per month, improved with 
rest and ice.  The veteran could operate a car for two hours, 
with pain and stiffness, and could walk about 20 or 30 
minutes.  Upon examination, there was no limp and the veteran 
was able to rise on his toes and heels.  There was 0 degrees 
extension and 130 degrees flexion, with mild pain.  There was 
no joint fluid, moderate patellar pain and crepitation, 
tenderness at the proximal end of the patellar tendon, 
nontender joint lines, normal ligaments, well healed 
arthroscopic scars, mild disuse atrophy of the left 
quadriceps muscle, and mild valgus.  The assessment was left 
knee status-post two surgeries, chronic synovitis, 
symptomatic patellar chondromalacia, patellar tendonitis, and 
moderate generalized chrondromalacia of joint surfaces.  

A May 1999 VA telephone consultation note indicated the 
veteran reported that his knee came out of the socket and he 
had to push it back in.  The veteran reported that the knee 
was swollen and cold, but not red.  The veteran was unable to 
straighten his leg and reported pain of 5 or 6 out of 10.  
One day later, the veteran reported pain and swelling.  A May 
1999 VA record indicated that the veteran reported that since 
he hyperextended his knee, he had been unable to weight bear 
and could not move his left foot toes.  Upon examination, 
there was swelling in the poplitial area and distally into 
the calves.  The veteran guarded upon attempted range of knee 
motion.  Pulses were symmetrical.  An x-ray showed no 
significant abnormality.  

In a June 1999 VA medical record, the veteran reported left 
knee stiffness, pain, an inability to move his left ankle or 
toes, and coldness of the left lower extremity.  Upon 
examination, there was flexion contracture of roughly 15 
degrees.  Range of motion testing could not be conducted due 
to pain and guarding.  There were no palpable cords, no 
effusion or violation of the cruciate ligament, no anterior 
tibialis power, no gastroc power, palpable dorsalis pedis and 
posterior tibial pulses with brisk capillary refill, intact 
sensory over the dorsal and plantar aspect of the foot and up 
the knee, and 2+ patellar and 1+ ankle jerk reflexes.  The 
impression was unclear etiology of knee pain.  The examiner 
felt the symptoms, including the pain, were not related to 
orthopedic injuries.  In another June 1999 VA record, the 
veteran reported left knee pain and difficulty walking.  The 
veteran reported that he was unemployed due to his left knee.  
Upon examination, there was a left knee brace, positive 
palpable pulses in all extremities, no cyanosis, clubbing, or 
edema, and 3+/5 strength in the left lower extremity.  
Sensation was grossly intact.  There was significant limping 
on the left side secondary to weakness.  The assessment was 
left knee pain and weakness with a recent MRI for possible 
meniscal tear.  

In a July 1999 VA medical record, the veteran was seen for 
left lower extremity weakness.  The veteran reported that in 
September 1997, while at work, he noticed a pop in his left 
knee, difficulty controlling his left lower limb, and 
intermittent numbness, tingling, and weakness from the knee 
down to the foot.  The veteran reported no improvement of his 
symptoms after the October 1997 surgery.  After the May 1998 
surgery, he noticed some improvement of his symptoms but six 
months later, the symptoms returned.  A May 1998 neurology 
evaluation found no pathology to explain his symptoms.  The 
veteran reported that Tylenol, heat and ice packs alleviated 
his symptoms and walking exacerbated his symptoms.  The 
veteran had been working in construction, but had to quit in 
April 1999 when he moved.  Upon examination, deep tendon 
reflexes were 2+ throughout, plantar response was flexor 
bilaterally, there was grade 5 strength in the left lower 
extremity, but give-way weakness and a left limp were noted.  
The examiner found the left lower limb neurological symptoms 
were of unclear etiology.  There were no deficits of the 
lower limb.  

A September 1999 VA joints examination was conducted.  The 
veteran reported two prior arthroscopic surgeries and partial 
meniscectomies.  The veteran stated that he had been using a 
knee brace for about 6 years and reported a 2-week rash 
around the fibular head of the left knee, where the brace 
rubbed against the skin.  He stated that he wore the brace so 
that the knee did not pop.  He reported knee flare-ups about 
every 4 to 6 months for the past 3 years.  The veteran worked 
construction and roofing.  Cold weather aggravated his pain.  
Upon examination, there was flexion to 100 degrees and 
extension to 10 degrees.  The veteran walked with the knee in 
15 degrees flexion.  There was minor swelling, equal calf 
circumference, bilaterally, no evidence of muscle atrophy, 
moderate knee effusion, minimal effacement of the proximal 
attachment of the medial collateral ligament, minor medial 
instability to palpation, tenderness upon palpation in the 
medial tibial plateau, lateral tibial plateau, and inferior 
and medial aspect of the patella, and painful pressure on the 
patella.  An earlier MRI showed mild to moderate degenerative 
changes of the lateral meniscus.  There was no evidence of 
meniscus tear.  The impressions were arthralgia, status-post 
arthroscopic surgery for meniscectomy, and degenerative 
changes of the lateral meniscus.  

A September 1999 VA medical record indicated the veteran 
reported knee pain and instability.  In an October 1999 VA 
medical record, the veteran reported knee pain, instability, 
and an inability to bear weight on his leg.  The veteran 
reported that he wore a brace but it did not help.  A January 
2000 VA record indicated the veteran was seen for left knee 
pain.  The veteran stated that he wore a knee brace for two 
months.  The main complaint was difficulty walking due to 
pain, limited extension, and numbness.  The veteran stated he 
reinjured his knee at work in January.  The veteran reported 
using crutches to walk two blocks, but even that was painful.  
Upon examination, there was bilateral equal thigh and calf 
circumference, contact dermatitis of the patella due to the 
brace, positive Tinel's, nonpalpable dorsalis pedis pulse, no 
edema, tenderness to palpation in the anterior and medial 
tibial plateau area, and minor medial instability.  The left 
knee was in flexion contracture and was cold.  The 
impressions were left knee strain, status-post knee meniscal 
surgery, and left foot and ankle muscle weakness and 
numbness.

In an April 2000 VA medical record, the veteran reported knee 
pain.  The veteran was walking with crutches and had 
difficulty weight bearing on the left knee.  There was no 
deformity.  In a July 2000 VA record, the veteran complained 
of left knee pain that radiated to the foot and stated that 
his knee went out again.  The diagnosis was acute or chronic 
left knee pain with mild effusion and medial meniscus.  A 
left knee x-ray was normal.  In a September 2000 VA record, 
the veteran reported knee pain.  Knee strength upon extension 
was 4/5.  A December 2000 VA record indicated the veteran's 
knee gave way in July 2000.  At work, he could not get down 
on his knees to stock the store due to knee pain.  Upon 
examination, strength, bulk, tone, and coordination were 
fully intact throughout.  The gait was awkward due to pain 
and favored the left leg.  He was able to rise upon 
metatarsal heads when standing on the left foot.  Reflexes 
were 2+ and symmetric throughout.  

A December 2000 VA joints examination was conducted.  The 
veteran reported he had worked as a gas station attendant and 
maintenance man.  The veteran reported that in January 2000 
he fell at work and hyperextended his left knee and has had 
increasing left knee pain since that time.  The veteran 
reported daily pain, intermittent swelling, crepitation, 
popping, stiffness, locking, and collapsing.  He used a 
stabilizer brace, but did not use a cane or crutch.  He 
reported flare-ups 5 to 6 days a week, which caused decreased 
motion due to pain, increased instability, and muscular 
fatigue.  Upon examination, there was slight swelling, no 
frank effusion, lateral and medial joint tenderness, and 
crepitation on range of motion.  There was negative 
McMurray's, normal skin temperature, diminished hair growth 
over the distal third of the bilateral lower extremities, 
absent left dorsal pedal pulse, and no ligament laxity.  
Extension was to 0 degrees and flexion was to 110 degrees.  
The diagnosis was chondromalacia of the patella with early 
degenerative joint disease of the left knee, status-post 
arthroscopic debridement times two and improved reflex 
sympathetic dystrophy.  The examiner stated that during 
flare-ups, he would expect additional motion loss of 10 to 15 
degrees of flexion and a mild alteration in his gait due to 
the pain, resulting in moderate instability and generalized 
diminished endurance.  

In a January 2001 VA medical record, the veteran reported 
left knee pain.  The veteran was wearing a knee brace.  There 
was extension to 0 degrees and flexion to 110 degrees.  There 
was tenderness throughout, but no swelling, redness, warmth, 
or varus or valgus laxity.  There was negative McMurray's, 
palpable dorsalis pedis and posterior tibial pulses, and +2/4 
deep tendon reflexes.  The examiner assessed chronic knee 
pain.  In a February 2001 VA record, the veteran reported 
knee pain.  In a March 2001 VA record the veteran reported 
that he was a mechanic and was wearing a knee brace.  Upon 
examination, there was no swelling, but there was redness, 
tenderness at the patella and infrapatellar area, a small 
amount of infrapatellar swelling, tenderness of the medial 
joint line, pain with medial joint line with valgus stress, 
pain of the medial and lateral joint line with external 
rotation of the foot, positive McMurray's, no click, and the 
veteran was unable to bring his knee to a neutral position 
due to pain.  The veteran maintained the knee in 20 degrees 
of flexion.  The assessment was knee pain exacerbation.  

In an April 2001 VA medical record, the veteran reported 
while at work he felt a pop in the patellar region.  Sine 
then, he has had pain under the kneecap, but no locking.  
Upon examination, there was no effusion, but the left lower 
extremity was cool, and there was tenderness of the femoral 
condylar region and of the patella, pain upon manipulation of 
the joint, and guarding.  There was also patellofemoral pain, 
mild crepitus, pain with patella inhibition, negative 
McMurray's, no significant joint line pain, and normal 
ligaments with no significant laxity.  The x-rays were 
normal, with no significant arthritis or loose bodies.  The 
impression was exacerbation of patellofemoral pain.  The 
veteran was advised to limit certain activities, to include 
squatting, kneeling, and deep knee bends, for two weeks.  A 
July 2001 VA record indicated the veteran wore a knee brace.  
A March 2002 VA feet examination was conducted.  The veteran 
reported he was currently employed as a gas station 
attendant.  Upon examination, the veteran ambulated with a 
brace on his left knee.  A left knee x-ray was negative.  

In an October 2002 lay statement, the veteran reported that 
he had been wearing a prosthetic device for approximately 
five years.  The veteran reported that he currently wore knee 
brace continually, except when sleeping.  

In a November 2003 VA medical record, the veteran reported 
left knee pain and a history of left knee degenerative joint 
disease, chronic pain secondary to inservice injury, and two 
arthroscopic surgeries.  The veteran was an unemployed 
construction worker.  Upon examination, there was a knee 
brace and patella tenderness.  A February 2004 VA left knee 
MRI impression was probably minimal joint effusions, no acute 
abnormality, and no evidence of meniscal tears.  In a 
February 2004 VA record, the veteran reported left knee pain.  
The veteran wore a brace and there was tenderness of the 
patella.  A March 2004 VA record indicated the veteran 
reported left knee pain.  Veteran had flexed knee gait.  In a 
July 2005 VA record, the veteran reported radiating numbness 
down his leg.  Chronic knee pain was assessed.

A March 2006 VA joints examination was conducted.  The 
veteran reported progressively worse pain and the use of a 
knee brace, but no constitutional symptoms or incapacitating 
episodes of arthritis.  The veteran could only stand up for 
to one hour and walk 1/4 mile.  The veteran reported there was 
no deformity, episodes of dislocation or subluxation, 
locking, or inflammation.  The veteran reported give-way, 
instability, pain, crepitation, stiffness, weakness, 
effusion, and moderate weekly flare-ups.  Upon examination, 
there was left knee extension to 15 degrees and flexion to 
120 degrees.  There was no additional limitation of flexion 
or extension upon repetitive use.  There was no joint 
ankylosis.  The examiner assessed painful movement and 
fatigability.  The examiner noted that January 2006 x-rays 
showed minimal degenerative changes.  The examiner diagnosed 
left knee retro patellar pain syndrome.  The examiner noted 
significant affects on the veteran's occupation due to 
decreased mobility and pain.  The veteran could do work not 
requiring climbing, kneeling, or long periods of standing, 
and could do any sedentary work.  The left knee moderately 
affected chores, shopping, sports, and recreation, severely 
affected exercise, and mildly affected traveling.  The left 
knee disability did not affect feeding, bathing, dressing, 
toileting, or grooming.  

From September 16, 1997 to July 30, 2000, the veteran's left 
knee disability was evaluated as 20 percent disabling under 
Diagnostic Code 5299-5257, which contemplates moderate 
lateral instability or recurrent subluxation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257; see also 38 C.F.R. §§ 4.20, 
4.27 (2006) (Diagnostic Code 5299 identifies musculoskeletal 
system disabilities that are not specifically listed, but are 
rated by analogy to similar disabilities).  Severe 
instability or recurrent subluxation is assigned a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  During 
this time period, the veteran reported knee instability and 
the use of a knee brace to keep his kneecap in place.  
Medical records intermittently noted negative McMurray's 
test, no give-way, no laxity, normal ligaments, and an in 
place patella.  But the medical evidence of record also 
showed give-way, knee popping out, and minor medial 
instability.  This evidence demonstrates moderate knee 
instability or recurrent subluxation, but not severe.  
Accordingly, an increased evaluation under Diagnostic Code 
5257 is not warranted.

For this time period, the Board has considered other 
potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Under Diagnostic 
Code 5260, limitation of knee flexion provides a 20 percent 
rating if limited to 30 degrees and a 30 percent rating if 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Under Diagnostic Code 5261, limitation of knee 
extension provides a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  The medical evidence of record 
shows knee flexion ranging from 85 degrees to 130 degrees, 
and knee extension from 12 degrees to 0 degrees.  These 
findings do not warrant in evaluation in excess of 20 
percent.  Accordingly, an increased evaluation under 
Diagnostic Codes 5260 and 5261 is not warranted.

Moreover, an evaluation in excess of 20 percent is not 
permitted for removal or dislocation of the semilunar 
cartilage, and the medical evidence of record does not 
indicate left knee ankylosis, impairment of the tibia and 
fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, 5263 (2006).

On and after July 31, 2000, the veteran's left knee 
disability was evaluated as 30 percent disabling under 
Diagnostic Code 5299-5257, which contemplates severe 
instability or recurrent subluxation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257; see also 38 C.F.R. §§ 4.20, 4.27.  No 
higher evaluation is permitted under Diagnostic Code 5257.

For this time period, the Board has considered other 
potentially applicable diagnostic codes.  Schafrath, 1 Vet. 
App. at 595.  Under Diagnostic Code 5260, a 30 percent rating 
is the highest permissible rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides for a 30 
percent rating for knee extension limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Here, the medical evidence of record 
indicates knee extension to 0 degrees.  Accordingly, an 
increased evaluation is not warranted under Diagnostic Codes 
5260 or 5261.  

Moreover, an evaluation in excess of 30 percent is not 
permitted for removal or dislocation of the semilunar 
cartilage, and the medical evidence of record does not 
indicate knee ankylosis, impairment of the tibia and fibula, 
or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, 5263.

The Board notes that the RO has assigned separate evaluations 
for left knee arthritis and instability.  See VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating is based upon 
additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998) (if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59).  
Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006), for degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

From May 13, 1999 to March 28, 2006, left knee degenerative 
joint disease was evaluated as 10 percent disabling under 
Diagnostic Code 5010-5261 for traumatic arthritis and 
limitation of knee extension.  Under Diagnostic Code 5261, 
limitation of knee extension provides evaluations of 20, 30, 
40, and 50 percent for extension limited to 15, 20, 30, or 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Under Diagnostic Code 5260, limitation of knee flexion 
provides evaluations of 10, 20, and 30 percent for flexion 
limited to 45, 30, and 15 degrees, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Here, the objective medical 
evidence of record demonstrates painful flexion to 100 or 110 
degrees and extension to 10 or 0 degrees.  These range of 
motion findings do not warrant an evaluation in excess of 10 
percent.  Accordingly, an increased evaluation for this time 
period is not warranted.  

On and after March 29, 2006, left knee degenerative joint 
disease was evaluated as 20 percent disabling, under 
Diagnostic Code 5010-5261, which contemplates limitation of 
knee extension to 15 degrees.  Diagnostic Code 5261 provides 
for evaluations of 20, 30, 40, and 50 percent, for knee 
extension limited to 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 
5260 provides for evaluations of 10, 20, and 30 percent, for 
knee flexion limited to 45, 30, and 15 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The objective 
medical evidence of record indicates flexion to 120 degrees 
and extension to 15 degrees.  These range of motion findings 
do not warrant an evaluation in excess of 20 percent.  
Accordingly, an increased evaluation for this time period is 
not warranted.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the ratings throughout 
the time period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Factors involved in evaluating and rating disabilities of the 
joints include:  weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45 (2006).  From September 
16, 1997 to July 30, 2000, the veteran consistently reported 
knee pain, difficulty walking, and the use of a knee brace.  
The veteran intermittently reported locking, swelling, give-
way, and instability.  The veteran also intermittently denied 
give-way.  The veteran stated that he could ride in a car for 
2 hours with pain and stiffness, could walk 20 or 30 minutes, 
and had flare-ups either every 1 or 2 or 4-6 months.  The 
objective medical evidence of record consistently showed left 
knee weakness, a limp, and the use of a knee brace.  The 
medical evidence also consistently noted good left knee 
strength, no edema, no deformity, and no muscle atrophy.  The 
medical evidence of record intermittently showed swelling.  
The Board finds that although there is evidence of functional 
loss for this time period, those manifestations are provided 
for within the 20 percent evaluation.  Accordingly, an 
increased evaluation on this basis is not warranted.

On and after July 31, 2006, the veteran reported left knee 
pain, the use of a knee brace, intermittent swelling, 
popping, stiffness, locking, and give-way.  The veteran 
reported flare-ups 5-6 days per week, but later reported 
weekly flare-ups.  The veteran also denied give-way, episodes 
of dislocation and subluxation, locking, and inflammation.  
There was objective medical evidence of good knee strength, 
intact coordination, no swelling, no redness, no warmth, and 
painful movement, awkward gait, and fatigability.  There was 
also evidence of almost full extension and flexion.  Although 
a December 2000 VA examiner opined that he would expect 
additional loss of knee flexion upon flare-ups, a March 2006 
VA examiner found no change in range of motion findings upon 
repetition.  The Board thus finds that the evidence of record 
demonstrates there is no additional functional loss not 
contemplated within the 30 percent evaluation for this time 
period.  Accordingly, an increased evaluation on this basis 
is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Increased ratings are provided for certain 
manifestations of the service-connected left knee disability 
and left knee degenerative joint disease, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  Excluding the 
hospitalization for the surgeries, the veteran has not 
required hospitalization due to his left knee disability and 
left knee degenerative joint disease.  Marked interference of 
employment has not been shown.  The veteran intermittently 
testified that he was unemployed due to his knee, but also 
reported working as a manager at McDonalds in December 1997, 
working in construction and roofing in September 1999, 
working as a mechanic in March 2001, and working as a gas 
station attendant in March 2002.  The March 2006 VA examiner 
noted the left knee disability significantly affected his 
occupation.  The Board finds that although the evidence of 
record shows interference with employment, it does not show 
marked interference, such that the RO erred by not referring 
this appeal for an extraschedular evaluation.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection 

The veteran claims entitlement to service connection for a 
lumbar spine disability, to include as secondary to a left 
knee disability, and for bilateral hearing loss.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease and hearing loss may be 
presumed to have been incurred during service if they first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).



Lumbar spine disability

In his claim for entitlement to service connection, the 
veteran claimed that his left knee disability affected his 
back.  In a February 2002 statement, the veteran asserted 
that his low back disorder was worsened due to the left knee 
disability.

The veteran's February 1980 service entrance examination was 
negative for a spine disorder.  April 1981 service records 
indicated the veteran complained of low back pain.  There was 
negative McMurray's, good balance, and limited range of 
motion.  The assessment was muscle spasm.  An April 1981 
service discharge examination noted normal spine.  

In an August 1998 VA joints examination, the veteran reported 
his back was OK.  In an August 2000 VA record, the veteran 
reported low back pain.  In a September 2000 VA record, the 
veteran reported he had felt a pop in his mid back.  Testing 
showed normal lumbar spine.  The assessment was pain, 
decreased range of motion, decreased functional status, and 
numbness.  In a December 2000 VA record, the veteran reported 
a pop in his back in July 2000.  He reported current back 
pain that was worse in the afternoon at work when he stocked 
the restaurant.  There was full forward flexion and moderate 
tenderness and spasm in the lumbar region.

In a February 2001 VA medical record, the veteran reported a 
twisting and pulsing sensation in his back in January 2000.  
He reported recurrent pain that was increased by lying on his 
back or abdomen, and decreased by lying on his left side.  In 
a March 2001 VA record, the veteran reported he could not 
tolerate long trips in the car due to low back pain.  Upon 
examination, there was lumbar lordosis.  In a February 2002 
VA feet examination, the examiner assessed chronic back pain.  
In November 2003 and February 2004 VA records, the veteran 
reported low back pain.  Upon examination, the lumbar spine 
area was tender without radiation.  In a March 2004 VA 
record, there was lordosis upon standing.  In a May 2005 VA 
record, the veteran complained of back pain.  In an October 
2005 VA record, the veteran reported continued and sharp low 
back pain of 5 out of 10.

A March 2006 VA spine examination was conducted.  The veteran 
reported low back pain since 2000, when he slipped on the 
floor at work, and current mild fatigue, moderate decreased 
motion, moderate stiffness, mild weakness, and moderate 
spasm.  The veteran denied spine trauma or hospitalization.  
The veteran reported moderate back flare-ups every 2 to 3 
weeks that lasted 2-3 days.  The veteran decreased his 
activity upon flare-up.  Aggravating or precipitating factors 
included weather changes, overexertion, walking, bending, and 
twisting.  Alleviating factors were medication, heat, and 
rest.  Upon examination, there was normal posture, head 
position, and gait, and no abnormal spine curvatures, lumbar 
spine ankylosis, or left or right lumbar sacrospinalis.  
There was thoracolumbar spine flexion to 70 degrees, 
extension to 20 degrees, and bilateral lateral flexion and 
rotation to 20 degrees.  Lumbar spine x-rays showed no disc 
space narrowing and minimal spur formation on the upper 
anterior of L4.  The diagnosis was mild degenerative disc 
disease.  The examiner opined that the veteran's back 
disability was less likely as not caused by or the result of 
a service-connected disability.

The Board finds that the evidence of record does not support 
a finding of service connection, as secondary to a left knee 
disability.  There is a current diagnosis of mild 
degenerative disc disease of the lumbar spine.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But the March 2006 VA examiner 
opined that the veteran's lumbar spine disability was not due 
to or the result of the veteran's service-connected left knee 
disability.  38 C.F.R. § 3.310.  The other objective medical 
evidence of record does not otherwise indicate the lumbar 
spine disability was caused or aggravated by the left knee 
disability.  The veteran asserts that his lumbar spine 
disability was caused by or aggravated by his left knee 
disability.  But the veteran's testimony, although competent 
to establish that he experienced lumbar spine pain, is not 
competent to establish that the pain and degenerative joint 
disease were caused by a service-connected left knee 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, secondary service connection for a 
lumbar spine disability is not warranted.

The Board also finds that the evidence of record does not 
support a finding of direct service connection.  As indicated 
above, there is a currently diagnosed disability.  Degmetich, 
104 F.3d at 1333.  But degenerative disc disease was not 
diagnosed within one year of service discharge.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, there was no inservice 
occurrence of a back injury or degenerative disc disease.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Although there was an in-service incident of back 
muscle spasm, the service discharge examination was negative 
for any spine complaints, treatment, or diagnoses.  Moreover, 
the evidence of record does not indicate that the veteran's 
current degenerative disc disease is related to service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  The 
veteran's degenerative disc disease was diagnosed in March 
2006, over 20 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence demonstrating continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, service connection for a lumbar 
spine disability is not warranted.

Bilateral hearing loss

The veteran claims entitlement to service connection for 
bilateral hearing loss because he was exposed to noise as a 
mortar man during service.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).






The veteran's February 1980 service entrance examination 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
10
LEFT
5
5
5
5
5

Speech recognition ability was not reported.

A December 1980 audiological evaluation indicated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
5
5
0

Speech recognition ability was not reported.

The veteran's April 1981 service discharge examination 
indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
10
10
LEFT
10
20
5
5
10

Speech recognition ability was not reported.  

An April 2006 VA audiology examination was conducted.  The 
veteran reported that his military occupational specialty was 
indirect fire infantry man, and that he was a loader on an 
88mm gun.  The veteran stated that he was issued and wore 
hearing protection devices during service, but that during 
one live fire exercise he did not have his right earplug 
inserted into his ear properly, and when the mortar gun was 
fired, his earplug fell out of his ear and caused immediate 
pain.  The veteran denied any drainage from the ear at that 
time.  The veteran stated that he experienced ringing in his 
ears that lasted 3-4 days and then stopped.  Since 1994, the 
veteran had worked in various construction jobs and wore 
hearing protection devices as needed.  The veteran denied any 
recreational noise exposure.  

Upon examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner found hearing within normal limits and opined 
that any inservice noise exposure had not caused hearing 
loss.  

The Board finds that evidence of record does not support a 
finding of service connection for hearing loss.  The medical 
evidence shows that there is no impaired hearing for VA 
purposes.  38 C.F.R. § 3.385.  Thus, there is no currently 
diagnosed disability.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Accordingly, service connection for hearing 
loss is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

From September 16, 1997 to July 30, 2000, an increased 
evaluation for a left knee disability is denied.

On and after July 31, 2000, an increased evaluation for a 
left knee disability is denied.  

From May 13, 1999 to March 28, 2006, an initial evaluation in 
excess of 10 percent for left knee degenerative joint disease 
is denied.

On and after March 29, 2006, an increased evaluation for left 
knee degenerative joint disease is denied.

Service connection for a lumbar spine disability is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


